DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
In the amendment dated 2/5/2021, the following has occurred: Claims 1, 3, 10 and 11 have been amended.
Claims 1, 3, 4, and 7-12 are pending and are examined herein.

Allowable Subject Matter
Claims 1, 3, 4, and 7-12 are allowable. The restriction requirement restricting the method and the device capable of the method, as set forth in the Office action mailed on 7/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-12, directed to a fuel cell system with a connecting element having two connecting parts etc. is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

The following is an examiner’s statement of reasons for allowance: The claims have been amended to require “a connecting element [that] is transferrable from the first state to the second state by virtue of two connecting parts of the connecting element that are able to slidingly move with respect to one another slidingly moving relative to one another, wherein the two connecting parts of the connecting element comprise a first part and a second part, wherein the first part is not monolithically formed with the second part, and wherein the slidingly moving relative to one another comprises the first part slidingly moving along a sliding surface of the second part which extends at an angle to an insertion direction such that the two connecting parts are pushed apart at least in certain regions due to the slidingly moving along”.
	The arguments submitted 2/5/2021 have been considered and are persuasive. They are incorporated herein. The closest prior art includes Sakano (US 2005/0118481 to Sakano et al.) which teaches connecting parts formed of a spring-like bent connector that is compressed (slidingly) when inserted:

    PNG
    media_image1.png
    500
    684
    media_image1.png
    Greyscale

Sakano is not composed of two parts not formed monolithically, nor does it teach that the sliding is a sliding movement along a sliding surface that extends at an angle to an insertion direction such that the two parts are pushed apart. 
	The IDS filed 2/5/2021 includes CN 105406094, which teaches a connecting element with an alternative spring-like arrangement that is inserted, but it does not teach two parts not formed monolithically, nor does it teach that the sliding is a sliding movement along a sliding surface that extends at an angle to an insertion direction such that the two parts are pushed apart.

    PNG
    media_image2.png
    474
    625
    media_image2.png
    Greyscale

	So called zero-insertion-force connectors were known in the area of printed circuits and electrical connectors. Previously cited US 2010/0055940 discloses such a connector with two parts that slidingly engage, but the ‘940 documents discloses a straight edge in the insertion direction upon which the second member slides upon insertion.

    PNG
    media_image3.png
    368
    698
    media_image3.png
    Greyscale

Similarly, previously cited US 2006/0030206 teaches a connector with two parts that slidingly engage, arguably along an angled edge of one part, but does not teach that the parts “slidingly moving along a sliding surface of the second part which extends at an angle to an insertion direction such that the two connecting parts are pushed apart at least in certain regions due to the slidingly moving along,” since the pushed part slides along a straight edge in the insertion direction of the part and are are actually pushed together over a fulcrum point.

    PNG
    media_image4.png
    411
    734
    media_image4.png
    Greyscale

An updated search undertaken upon filing of the RCE has not yielded prior art which teaches or renders obvious the claimed combination of features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723